Citation Nr: 1544297	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-09 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection low back condition.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1974 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and the "VBMS" systems to insure a total review of the evidence.  

In June 10, 2015, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.  The Board notes that at the personal hearing the undersigned VLJ granted a motion to keep the record open for an additional 60 days after the hearing and ordered the record to remain open until August 10, 2015.  The Board also notes that, on August 7, 2015, the Veteran made a subsequent motion to keep the record open for an additional 60 days thus extending the window to submit material till October 9, 2015.  To date no additional material has been submitted to the record, and no additional requests for extension of time have been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Veteran contends that he is entitled to service connection for a low back condition.  At a June 2015 personal hearing the Veteran testified that he injured his back while he was practicing parachute landing falls from a 250 foot tower at Fort Benning, Georgia in March 1975.  The Veteran reported that he landed improperly after jumping from the tower, and, as a result, he was injured severely enough that he was forced to lay prone on the ground for approximately a minute before he could walk away.  The Veteran further testified that he did not seek treatment, because, he felt that it would be seen as poor leadership on his part.  See Transcript p. 8-9.

The Veteran indicated that after he left active duty and joined the Army Reserves he began to have trouble passing the sit-ups portion of his annual physical training tests.  Specifically, the Veteran testified that his back problems prevented him from passing the tests on his first attempt, but that he would be able to pass on a second attempt at the end of two weeks.  The Veteran further testified that he experienced back pain which caused him to bring a pillow for the small of his back when he traveled, and that the Veteran had to sleep on a special orthopedic mattress.  Additionally, the Veteran reported the he had to use a special lumbar chair while he was at work.  See Transcript p. 12 & 21.

The Veteran reported that he first sought treatment for back pain from a private chiropractor in the 1980s.  Subsequently, he began seeing another private chiropractor in the early 1990s.  The Veteran further testified that he received modified physical profiles waiving the requirement for him to do routine sit-ups, push-ups, and a two mile run.  The Veteran reported seeking treatment from a separate private clinic after he moved to North Little Rock, Arkansas, but he did not state exactly when this treatment began.  The Veteran also testified that he also sought treatment for his pack pain from his personal private physician.  See Transcript p. 13-18.

It is unclear from the Veteran's testimony exactly when his back pain began.  Initially, while being questioned by the undersigned VLJ, the Veteran testified that his currently back pain began in the 1980s.  After the Veteran's representative began questioning him, however, the Veteran testified that he continually felt increasing pain since the incident at Fort Benning.  See Transcript p. 19-21.  

Service treatment records show that the Veteran repeatedly denied back pain during his regular medical evaluations, while in the Reserves, until he sought treatment for low back pain in May 1993 approximately 17 years following separation from active duty.  A May 1994 temporary physical profile recommended that the Veteran refrain from runs, sit-ups, and jumping jacks, and a December 1994 physical profile indicates that, from that year on, the Veteran was no longer required to perform runs, sit-ups, or push-ups for his physical training test.

In a March 2009 statement, one of the Veteran's lifelong friends indicated that, during the summer of 1975, the Veteran told him about the March 1975 incident at Fort Benning.  

The Veteran's spouse reported, in a May 2010 statement, that she was with the Veteran at Fort Benning during the March 1975 incident.  She also indicated that the Veteran used a pillow for the small of his back, slept on a special mattress, and used a special lumbar chair at work.  She further reported that sometimes the Veteran would be in so much pain that he could barely bathe himself, and that it would take him hours to groom and dress.

One of the Veteran's private chiropractors provided an opinion in July 2010.  The private chiropractor reviewed the Veteran's service treatment records as well as the Veteran's record of treatment dating back to January 1993.  The chiropractor opined, to a medical certainty, that the Veteran's low back pain was aggravated/caused by the physical training tests he was required to perform while in the Army.  However, the chiropractor did not provide a rationale for his conclusion, and did not explain how the training permanently aggravated the underlying back disability.

In October 2010, the Veteran's current physician, who has been treating him since 1998, also submitted a private medical opinion.  The Veteran's current physician reviewed the Veteran's service treatment records, and he opined that the Veteran's back problem would have been aggravated by normal exercise routines required for his physical training tests.  The Veteran's physician was unable to determine whether or not his back condition originated from a service connected incident.  Again, this opinion does not explain how the training permanently aggravated the underlying back disability.

The Veteran has offered lay evidence in the form of his personal testimony corroborated by his wife's statements that he continually felt back pain ever since the incident in March 1975.  The Veteran's testimony at the personal hearing, however, was inconsistent in this regard.  At one point in time the Veteran indicated that there was a period of years between the March 1975 incident and his current back pain, but at another point in the hearing the Veteran indicated that the back pain was continuous.  

Regarding October 2010 private medical opinion from his current physician and the July 2010 private medical opinion from one of his chiropractors, both merely make conclusory statements without indicating which data they were relying on or what methods they used.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).  

Furthermore, the Court has held that the use of equivocal language such as "could" or "may have" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33  (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Nevertheless, as it provides an indication of a nexus, the Board finds VA should obtain a medical etiology opinion pursuant to 38 U.S.C.A. § 5103A.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of his current low back condition to include back pain.  A complete rationale should be provided for any opinion expressed.  

The examiner should diagnose any current back disability, and then provide an opinion as to whether: 

a) is it at least as likely as not (50 percent probability or more) that a medical nexus exists between the incurrence of injury while the Veteran was at jump school at Fort Benning, Georgia in March 1975 and the Veteran's current back disorder.  Why or why not? 

b) is it at least as likely as not (50 percent probability or more) the Veteran's current back disorder was aggravated (permanently increased beyond the natural progression of the disability) by his routine participation in physical training tests during a specific period of active duty for training.  Why or why not?  If aggravation is found, the examiner should identify the specific period of active duty for training, and should provide a baseline for the severity of the back disability prior to being aggravated.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issue.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATHEW M. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






